Citation Nr: 0638951	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
left foot.

2.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.

3.  Entitlement to service connection for a left hip 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for pes planus and for left knee and left hip 
disabilities, to include on a secondary basis.

During the hearing before the undersigned in September 2005, 
the veteran withdrew his claim for service connection for pes 
planus of the right foot.  Accordingly, this decision is 
limited to the issues set forth on the previous page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
pes planus of the left foot, and for left knee and left hip 
disabilities 

The service medical records disclose that pes planus was 
noted on the enlistment examination in February 1964.  It was 
reported to be third degree pes planus, bilateral, 
asymptomatic in July 1964.  The veteran notes that the 
service medical records reveal that he was seen in March 1967 
for a "recheck" of the feet.  It was indicated at that time 
that he had flat feet that were symptomatic on running and 
prolonged walking.  He points out that this suggests that he 
had been seen previously for his pes planus, but that there 
are no service medical records to verify this.  The veteran 
claims that he mentioned his foot problem while in service 
and that those records are missing.  

In a statement dated August 2003, D. L. Hicks, D.O., a 
private physician, related that he had treated the veteran 
for six years, and that on occasion he had seen the veteran 
for pain in his feet that had progressed to the left knee and 
hip.  He noted that the veteran reported that he started 
having difficulty with his feet while marching and doing 
maneuvers during service.  He had complained over the last 
few years of limping and an altered gait.  Dr. Hicks 
commented that, due to the unilateral nature of the arthritis 
associated with pes planus, which was present during service, 
with no history of previous trauma, it was his opinion that 
the veteran's arthritis, altered gait, associated back pain, 
knee pain and hip pain were associated with congenital pes 
planus.  He added that aggravation of the pes planus and the 
compensated structural forces on the knee and hip during the 
exercises at boot camp were the reasons for the arthritis.  

Following a VA examination in April 2004, the diagnoses were 
bilateral pes planus, degenerative joint disease of the left 
knee and degenerative joint disease of the left hip.  The VA 
physician concluded that since the veteran had not sought 
evaluation or treatment for any foot, bone or joint condition 
for 40 years, it was his opinion that the veteran's early 
degenerative joint disease of the left knee and left hip were 
not at least as likely as not due to "service-connected 
bilateral feet condition."  The Board notes that the VA 
examiner did not address whether the veteran's preexisting 
pes planus of the left foot was aggravated by service.  

In this regard, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective VCAA notice.  
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for pes planus of the 
left foot, left knee and left hip 
disabilities since his discharge from 
service.  The RO should specifically 
request that the veteran furnish this 
information for Dr. Hicks.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records, including from Dr. 
Hicks, referred to by the veteran, and 
which have not already been associated 
with the claims folder.

3.  The RO should contact the service 
department to verify that all service 
medical records have been associated with 
the claims folder.

4.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of any current pes planus of the 
left foot, and left knee and left hip 
disabilities.  The examiner is requested 
to provide an opinion whether the 
veteran's preexisting pes planus 
underwent a permanent worsening during 
service beyond the natural progression of 
the disorder.  If so, then the examiner 
should also furnish an opinion concerning 
whether it is at least as likely as not 
that pes planus of left foot caused or 
aggravated (permanently worsened beyond 
normal progression) a left knee or left 
hip disability.  The rationale for any 
opinion must be set forth.  All necessary 
tests should be performed.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

